People v Avalo (2020 NY Slip Op 04599)





People v Avalo


2020 NY Slip Op 04599


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
COLLEEN D. DUFFY, JJ.


2019-02695

[*1]People of State of New York, respondent, 
vMiguel Avalo, appellant. Marianne Karas, Thornwood, NY, for appellant.


Madeline Singas, District Attorney, Mineola, NY (Rebecca L. Abensur and Sarah Nadeau-Balducci of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Nassau County (Robert A. McDonald, J.), dated January 28, 2018, which, after a hearing, designated him a level one sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant's contention that the Supreme Court, in designating him a level one sex offender under the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA), improperly assessed him 10 points under risk factor 15 is unpreserved for appellate review, since he did not object to the assessment of these points at the SORA hearing (see People v Cox, 173 AD3d 783, 783). In any event, the issue of whether the defendant might have earned a lower numerical score under the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary (2006) was academic, as the defendant would inevitably have remained at level one regardless of how low his numerical score might have been (see People v Belter, 84 AD3d 905, 906).
DILLON, J.P., BALKIN, AUSTIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court